 

Wizard World, Inc.

 

2016 Incentive Stock and Award Plan

 

1.Purpose of the Plan.

 

(a) This 2016 Incentive Stock and Award Plan (the “Plan”) is intended as an
incentive to retain in the employ of and as directors, officers, consultants,
attorneys, advisors and employees to Wizard World, Inc., a Delaware corporation
(the “Company”), and any Subsidiary of the Company, within the meaning of
Section 424(f) of the United States Internal Revenue Code of 1986, as amended
(the “Code”), persons of training, experience and ability, to attract new
directors, officers, consultants, attorneys, advisors and employees whose
services are considered valuable, to encourage the sense of proprietorship and
to stimulate the active interest of such persons in the development and
financial success of the Company and its Subsidiaries.

 

(b) It is further intended that certain options granted pursuant to the Plan
shall constitute incentive stock options within the meaning of Section 422 of
the Code (the “Incentive Options”) while certain other options granted pursuant
to the Plan shall be nonqualified stock options (the “Nonqualified Options”).
Incentive Options and Nonqualified Options are hereinafter referred to
collectively as “Options”.

 

(c) The Company intends that the Plan meet the requirements of Rule 16b-3 (“Rule
16b-3”) promulgated under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and that transactions of the type specified in subparagraphs
(c) to (f) inclusive of Rule 16b-3 by officers and directors of the Company
pursuant to the Plan will be exempt from the operation of Section 16(b) of the
Exchange Act. Further, the Plan is intended to satisfy the performance-based
compensation exception to the limitation on the Company’s tax deductions imposed
by Section 162(m) of the Code with respect to those Options for which
qualification for such exception is intended. In all cases, the terms,
provisions, conditions and limitations of the Plan shall be construed and
interpreted consistent with the Company’s intent as stated in this Section 1.

 

2.Administration of the Plan.

 

(a) The Board of Directors of the Company (the “Board”) shall appoint and
maintain as administrator of the Plan a Committee (the “Committee”) consisting
of two or more directors who are (i) “Independent Directors” (as such term is
defined under the rules of the NASDAQ Stock Market), (ii) “Non-Employee
Directors” (as such term is defined in Rule 16b-3) and (iii) “Outside Directors”
(as such term is defined in Section 162(m) of the Code), which shall serve at
the pleasure of the Board. The Committee, subject to Sections 3, 5 and 6 hereof,
shall have full power and authority to designate recipients of Options and
restricted stock (“Restricted Stock”) and to determine the terms and conditions
of the respective Option and Restricted Stock agreements (which need not be
identical) and to interpret the provisions and supervise the administration of
the Plan. The Committee shall have the authority, without limitation, to
designate which Options granted under the Plan shall be Incentive Options and
which shall be Nonqualified Options. To the extent any Option does not qualify
as an Incentive Option, it shall constitute a separate Nonqualified Option.

 

(b) Subject to the provisions of the Plan, the Committee shall interpret the
Plan and all Options and Restricted Stock granted under the Plan, shall make
such rules as it deems necessary for the proper administration of the Plan,
shall make all other determinations necessary or advisable for the
administration of the Plan, and shall correct any defects or supply any omission
or reconcile any inconsistency in the Plan or in any Options or Restricted Stock
granted under the Plan in the manner and to the extent that the Committee deems
desirable to carry into effect the Plan or any Options or Restricted Stock. The
act or determination of a majority of the Committee shall be the act or
determination of the Committee and any decision reduced to writing and signed by
all of the members of the Committee shall be fully effective as if it had been
made by a majority of the Committee at a meeting duly held for such purpose.
Subject to the provisions of the Plan, any action taken or determination made by
the Committee pursuant to this and the other Sections of the Plan shall be
conclusive on all parties.

 

   

   

 

(c) In the event that for any reason the Committee is unable to act or if the
Committee at the time of any grant, award or other acquisition under the Plan
does not consist of two or more Non-Employee Directors, or if there shall be no
such Committee, or if the Board otherwise determines to administer the Plan,
then the Plan shall be administered by the Board, and references herein to the
Committee (except in the proviso to this sentence) shall be deemed to be
references to the Board, and any such grant, award or other acquisition may be
approved or ratified in any other manner contemplated by subparagraph (d) of
Rule 16b-3; provided, however, that grants to the Company’s Chief Executive
Officer or to any of the Company’s other four most highly compensated officers
that are intended to qualify as performance-based compensation under Section
162(m) of the Code may only be granted by the Committee.

 

3.Designation of Optionees and Grantees.

 

(a) The persons eligible for participation in the Plan as recipients of Options
(the “Optionees”) or Restricted Stock (the “Grantees” and together with
Optionees, the “Participants”) shall include directors, officers and employees
of, and consultants, attorneys and advisors to, the Company or any Subsidiary;
provided that Incentive Options may only be granted to employees of the Company
and any Subsidiary. In selecting Participants, and in determining the number of
shares to be covered by each Option or award of Restricted Stock granted to
Participants, the Committee may consider any factors it deems relevant,
including, without limitation, the office or position held by the Participant or
the Participant’s relationship to the Company, the Participant’s degree of
responsibility for and contribution to the growth and success of the Company or
any Subsidiary, the Participant’s length of service, promotions and potential. A
Participant who has been granted an Option or Restricted Stock hereunder may be
granted an additional Option or Options, or Restricted Stock if the Committee
shall so determine.

 

(b) In the absence of any date specified, the Committee’s grant of Options or
award of Restricted Stock, such grant shall be deemed to have been made
effective on the first business day of each March, June, September or December
of any calendar year, or on such other pre-determined dates as may be set by the
Committee (the “Pre-Determined Grant Dates”). Notwithstanding the foregoing, the
Committee may grant Options or award Restricted Stock to any employee, officer,
director, consultant, attorney or advisor to the Company as an inducement to
such person, in consideration for such person to enter into any agreement or to
provide services to the Company, for prior services rendered to the Company, or
for any other reason determined by the Committee for award, in its sole
discretion other than on a Pre-Determined Grant Date.

 

4. Stock Reserved for the Plan. Subject to adjustment as provided in Section 8
hereof, a total of five million (5,000,000) shares of the Company’s common
stock, par value $0.0001 per share (the “Stock”), shall be subject to the Plan.
The maximum number of shares of Stock that may be subject to Options shall
conform to any requirements applicable to performance-based compensation under
Section 162(m) of the Code, if qualification as performance-based compensation
under Section 162(m) of the Code is intended. The shares of Stock subject to the
Plan shall consist of unissued shares, treasury shares or previously issued
shares held by any Subsidiary of the Company, and such amount of shares of Stock
shall be and is hereby reserved for such purpose. Any of such shares of Stock
that may remain unsold and that are not subject to outstanding Options at the
termination of the Plan shall cease to be reserved for the purposes of the Plan,
but until termination of the Plan the Company shall at all times reserve a
sufficient number of shares of Stock to meet the requirements of the Plan.
Should any Option or Restricted Stock expire or be canceled prior to its
exercise or vesting in full or should the number of shares of Stock to be
delivered upon the exercise or vesting in full of any Option or Restricted Stock
be reduced for any reason, the shares of Stock theretofore subject to such
Option or Restricted Stock may be subject to future Options or Restricted Stock
under the Plan, except where such reissuance is inconsistent with the provisions
of Section 162(m) of the Code where qualification as performance-based
compensation under Section 162(m) of the Code is intended.

 

2

 

 

5. Terms and Conditions of Options. Options granted under the Plan shall be
subject to the following conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of the Plan, as the Committee shall
deem desirable:

 

(a) Option Price. The purchase price of each share of Stock purchasable under an
Incentive Option shall be determined by the Committee at the time of grant, but
shall not be less than 100% of the Fair Market Value (as defined below) of such
share of Stock on the date the Option is granted; provided, however, that with
respect to an Optionee who, at the time such Incentive Option is granted, owns
(within the meaning of Section 424(d) of the Code) more than 10% of the total
combined voting power of all classes of stock of the Company or of any
Subsidiary, the purchase price per share of Stock shall be at least 110% of the
Fair Market Value per share of Stock on the date of grant. The purchase price of
each share of Stock purchasable under a Nonqualified Option shall be at least
100% of the Fair Market Value of such share of Stock on the date the Option is
granted, unless the Committee, in its sole and absolute discretion, determines
to set the purchase price of such Nonqualified Option below Fair Market Value.
The exercise price for each Option shall be subject to adjustment as provided in
Section 8 below. “Fair Market Value” means

 

  (i) the closing price on the final trading day immediately prior to the grant
of the Stock on (x) the principal securities exchange on which shares of Stock
are listed (if the shares of Stock are so listed) or (y) on the NASDAQ Stock
Market, OTC Markets or OTC Bulletin Board (if the shares of Stock are regularly
listed or quoted on the NASDAQ Stock Market, OTC Markets or OTC Bulletin Board,
as the case may be); or         (ii) if not so listed or quoted, as applicable,
the mean between the closing bid and asked prices of publicly traded shares of
Stock on the over-the-counter market on the final trading day immediately prior
to the grant of the Stock; or         (iii) if such bid and asked prices shall
not be available, as reported by any nationally recognized quotation service
selected by the Company on the final trading day immediately prior to the grant
of the Stock. Anything in this Section 5(a) to the contrary notwithstanding, in
no event shall the purchase price of a share of Stock be less than the minimum
price permitted under the rules and policies of any national securities exchange
on which the shares of Stock are listed, as applicable.

 

(b) Option Term. The term of each Option shall be fixed by the Committee, but no
Option shall be exercisable more than five (5) years after the date such Option
is granted and, in the case of an Incentive Option granted to an Optionee who,
at the time such Incentive Option is granted, owns (within the meaning of
Section 424(d) of the Code) more than 10% of the total combined voting power of
all classes of stock of the Company or of any Subsidiary, no such Incentive
Option shall be exercisable more than five years after the date such Incentive
Option is granted.

 

3

 

 

(c) Exercisability.

 

  (i) Subject to the terms of Section 5 hereof, Options shall be exercisable at
such time or times and subject to such terms and conditions as shall be
determined by the Committee at the time of grant; provided, however, that in the
absence of any Option vesting periods designated by the Committee at the time of
grant, Options shall vest and become exercisable in equal amounts on each fiscal
quarter of the Company through the four (4) year anniversary of the date of
grant; and provided further that no Options shall be exercisable until such time
as any vesting limitation required by Section 16 of the Exchange Act, and
related rules, shall be satisfied if such limitation shall be required for
continued validity of the exemption provided under Rule 16b-3(d)(3).        
(ii) Upon the occurrence of a Change in Control (as hereinafter defined), the
Committee may accelerate the vesting and exercisability of outstanding Options,
in whole or in part, as determined by the Committee in its sole discretion. In
its sole discretion, the Committee may also determine that, upon the occurrence
of a Change in Control, each outstanding Option shall terminate within a
specified number of days after notice to the Optionee thereunder, and each such
Optionee shall receive, with respect to each share of Company Stock subject to
such Option, an amount equal to the excess of the Fair Market Value of such
shares immediately prior to such Change in Control over the exercise price per
share of such Option; such amount shall be payable in cash, in one or more kinds
of property (including the property, if any, payable in the transaction) or a
combination thereof, as the Committee shall determine in its sole discretion.  
      (iii) For purposes of the Plan, unless otherwise defined in an employment
agreement between the Company and the relevant Optionee, a “Change in Control”
shall be deemed to have occurred if:

 

 

  (A) a tender offer (or series of related offers) shall be made and consummated
for the ownership of fifty percent (50%) or more of the outstanding voting
securities of the Company, unless as a result of such tender offer more than
fifty percent (50%) of the outstanding voting securities of the surviving or
resulting corporation shall be owned in the aggregate by the stockholders of the
Company (as of the time immediately prior to the commencement of such offer),
any employee benefit plan of the Company or its Subsidiaries, and their
affiliates;

 

4

 

 

  (B) the Company shall be merged or consolidated with another corporation,
unless as a result of such merger or consolidation more than fifty percent (50%)
of the outstanding voting securities of the surviving or resulting corporation
shall be owned in the aggregate by the stockholders of the Company (as of the
time immediately prior to such transaction), any employee benefit plan of the
Company or its Subsidiaries, and their affiliates;         (C) the Company shall
sell substantially all of its assets to another corporation that is not wholly
owned by the Company, unless as a result of such sale more than fifty percent
(50%) of such assets shall be owned in the aggregate by the stockholders of the
Company (as of the time immediately prior to such transaction), any employee
benefit plan of the Company or its Subsidiaries and their affiliates; or        
(D) a Person (as defined below) shall acquire fifty percent (50%) or more of the
outstanding voting securities of the Company (whether directly, indirectly,
beneficially or of record), unless as a result of such acquisition more than
fifty percent (50%) of the outstanding voting securities of the surviving or
resulting corporation shall be owned in the aggregate by the stockholders of the
Company (as of the time immediately prior to the first acquisition of such
securities by such Person), any employee benefit plan of the Company or its
Subsidiaries, and their affiliates.

 

  (iv) Notwithstanding Section 5(c)(iii) above, if Change in Control, Change of
Control, or another term with substantially the same meaning is defined in an
employment agreement between the Company and the relevant Optionee, then, with
respect to such Optionee, Change in Control shall have the meaning ascribed to
it in such employment agreement.         (v) For purposes of this Section 5(c),
ownership of voting securities shall take into account and shall include
ownership as determined by applying the provisions of Rule 13d-3(d)(I)(i) (as in
effect on the date hereof) under the Exchange Act. In addition, for such
purposes, “Person” shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof;
provided, however, that a Person shall not include (A) the Company or any of its
Subsidiaries; (B) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its Subsidiaries; (C) an
underwriter temporarily holding securities pursuant to an offering of such
securities; or (D) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportion as their
ownership of stock of the Company.

 

(d) Method of Exercise. Options, to the extent then exercisable, may be
exercised in whole or in part at any time during the option period, by giving
written notice to the Company specifying the number of shares of Stock to be
purchased, accompanied by payment in full of the purchase price, in cash, or by
check or such other instrument as may be acceptable to the Committee. As
determined by the Committee, in its sole discretion, at or after grant, payment
in full or in part may be made at the election of the Optionee (i) in the form
of Stock owned by the Optionee based on the Fair Market Value of the Stock which
is not the subject of any pledge or security interest, (ii) in the form of
shares of Stock withheld by the Company from the shares of Stock otherwise to be
received with such withheld shares of Stock having a Fair Market Value equal to
the exercise price of the Option, or (iii) by a combination of the foregoing,
such Fair Market Value determined by applying the principles set forth in
Section 5(a), provided that the combined value of all cash and cash equivalents
and the Fair Market Value of any shares surrendered to the Company is at least
equal to such exercise price and except with respect to (ii) above, such method
of payment will not cause a disqualifying disposition of all or a portion of the
Stock received upon exercise of an Incentive Option. An Optionee shall have the
right to dividends and other rights of a stockholder with respect to shares of
Stock purchased upon exercise of an Option at such time as the Optionee (i) has
given written notice of exercise and has paid in full for such shares, and (ii)
has satisfied such conditions that may be imposed by the Company with respect to
the withholding of taxes.

 

5

 

 

 

(e) Non-transferability of Options. Options are not transferable and may be
exercised solely by the Optionee during his lifetime or after his death by the
person or persons entitled thereto under his will or the laws of descent and
distribution. The Committee, in its sole discretion, may permit a transfer of a
Nonqualified Option to (i) a trust for the benefit of the Optionee, (ii) a
member of the Optionee’s immediate family (or a trust for his or her benefit) or
(iii) pursuant to a domestic relations order. Any attempt to transfer, assign,
pledge or otherwise dispose of, or to subject to execution, attachment or
similar process, any Option contrary to the provisions hereof shall be void and
ineffective and shall give no right to the purported transferee.

 

(f) Termination by Death. Unless otherwise determined by the Committee, if any
Optionee’s employment with or service to the Company or any Subsidiary
terminates by reason of death, the Option may thereafter be exercised, to the
extent then exercisable (or on such accelerated basis as the Committee shall
determine at or after grant), by the legal representative of the estate or by
the legatee of the Optionee under the will of the Optionee, for a period of one
(1) year after the date of such death (or, if later, such time as the Option may
be exercised pursuant to Section 14(d) hereof) or until the expiration of the
stated term of such Option as provided under the Plan, whichever period is
shorter.

 

(g) Termination by Reason of Disability. Unless otherwise determined by the
Committee, if any Optionee’s employment with or service to the Company or any
Subsidiary terminates by reason of Disability (as defined below), then any
Option held by such Optionee may thereafter be exercised, to the extent it was
exercisable at the time of termination due to Disability (or on such accelerated
basis as the Committee shall determine at or after grant), but may not be
exercised after ninety (90) days after the date of such termination of
employment or service (or, if later, such time as the Option may be exercised
pursuant to Section 14(d) hereof) or the expiration of the stated term of such
Option, whichever period is shorter; provided, however, that, if the Optionee
dies within such ninety (90) day period, any unexercised Option held by such
Optionee shall thereafter be exercisable to the extent to which it was
exercisable at the time of death for a period of one (1) year after the date of
such death (or, if later, such time as the Option may be exercised pursuant to
Section 14(d) hereof) or for the stated term of such Option, whichever period is
shorter. “Disability” shall mean an Optionee’s total and permanent disability;
due to his or her inability to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months; provided, however, that if Disability is defined in
an employment agreement between the Company and the relevant Optionee, then,
with respect to such Optionee, Disability shall have the meaning ascribed to it
in such employment agreement.

 

(h)Termination by Reason of Retirement.

 

(i)        Unless otherwise determined by the Committee, if any Optionee’s
employment with or service to the Company or any Subsidiary terminates by reason
of Normal Retirement or Early Retirement (as such terms are defined below), any
Option held by such Optionee may thereafter be exercised to the extent it was
exercisable at the time of such Retirement (or on such accelerated basis as the
Committee shall determine at or after grant), but may not be exercised after
ninety (90) days after the date of such termination of employment or service
(or, if later, such time as the Option may be exercised pursuant to Section
14(d) hereof) or the expiration of the stated term of such Option, whichever
date is earlier; provided, however, that, if the Optionee dies within such
ninety (90) day period, any unexercised Option held by such Optionee shall
thereafter be exercisable, to the extent to which it was exercisable at the time
of death, for a period of one (1) year after the date of such death (or, if
later, such time as the Option may be exercised pursuant to Section 14(d)
hereof) or for the stated term of such Option, whichever period is shorter      
(ii)        For purposes of this paragraph (h), “Normal Retirement” shall mean
retirement from active employment with the Company or any Subsidiary on or after
the normal retirement date specified in the applicable Company or Subsidiary
pension plan or if no such pension plan, age 65, and “Early Retirement” shall
mean retirement from active employment with the Company or any Subsidiary
pursuant to the early retirement provisions of the applicable Company or
Subsidiary pension plan or if no such pension plan, age 55.

 

6

 

 

(i) Other Terminations. Unless otherwise determined by the Committee upon grant,
if any Optionee’s employment with or service to the Company or any Subsidiary is
terminated by such Optionee for any reason other than death, Disability, Normal
Retirement or Early Retirement or Good Reason (as defined below), the Option
shall thereupon terminate, except that the portion of any Option that was
exercisable on the date of such termination of employment or service may be
exercised for the lesser of ninety (90) days after the date of termination (or,
if later, such time as the Option may be exercised pursuant to Section 14(d)
hereof) or the balance of such Option’s term, which ever period is shorter. The
transfer of an Optionee from the employ of or service to the Company to the
employ of or service to a Subsidiary, or vice versa, or from one Subsidiary to
another, shall not be deemed to constitute a termination of employment or
service for purposes of the Plan.

 

(i)        In the event that the Optionee’s employment or service with the
Company or any Subsidiary is terminated by the Company or such Subsidiary for
Cause (as defined below) any unexercised portion of any Option shall immediately
terminate in its entirety. For purposes hereof, unless otherwise defined in an
employment agreement between the Company and the relevant Optionee, “Cause”
shall exist upon a good-faith determination by the Board, following a hearing
before the Board at which an Optionee was represented by counsel and given an
opportunity to be heard, that such Optionee has been accused of fraud,
dishonesty or act detrimental to the interests of the Company or any Subsidiary
of the Company or that such Optionee has been accused of or convicted of an act
of willful and material embezzlement or fraud against the Company or any
Subsidiary of the Company or of a felony under any state or federal statute;
provided, however, that it is specifically understood that Cause shall not
include any act of commission or omission in the good faith exercise of such
Optionee’s business judgment as a director, officer or employee of the Company,
as the case may be, or upon the advice of counsel to the Company.
Notwithstanding the foregoing, if Cause is defined in an employment agreement
between the Company and the relevant Optionee, then, with respect to such
Optionee, Cause shall have the meaning ascribed to it in such employment
agreement.     (ii)        In the event that an Optionee is removed as a
director, officer or employee by the Company at any time other than for Cause or
resigns as a director, officer or employee for Good Reason, the Option granted
to such Optionee may be exercised by the Optionee, to the extent the Option was
exercisable on the date such Optionee ceases to be a director, officer or
employee. Such Option may be exercised at any time within one (1) year after the
date the Optionee ceases to be a director, officer or employee (or, if later,
such time as the Option may be exercised pursuant to Section 14(d) hereof), or
the date on which the Option otherwise expires by its terms; whichever period is
shorter, at which time the Option shall terminate; provided, however, if the
Optionee dies before the Options terminate and are no longer exercisable, the
terms and provisions of Section 5(f) shall control. For purposes of this Section
5(i), and unless otherwise defined in an employment agreement between the
Company and the relevant Optionee, “Good Reason” shall exist upon the occurrence
of the following:

 

7

 

 

  (A) the assignment to Optionee of any duties inconsistent with the position in
the Company that Optionee held immediately prior to the assignment;         (B)
a Change in Control resulting in a significant adverse alteration in the status
or conditions of Optionee’s participation with the Company or other nature of
Optionee’s responsibilities from those in effect prior to such Change in
Control, including any significant alteration in Optionee’s responsibilities
immediately prior to such Change in Control; or         (C) the failure by the
Company to continue to provide Optionee with benefits substantially similar to
those enjoyed by Optionee prior to such failure.

 

(iii)        Notwithstanding the foregoing, if Good Reason is defined in an
employment agreement between the Company and the relevant Optionee, then, with
respect to such Optionee, Good Reason shall have the meaning ascribed to it in
such employment agreement.

 

(j) Limit on Value of Incentive Option. The aggregate Fair Market Value,
determined as of the date the Incentive Option is granted, of Stock for which
Incentive Options are exercisable for the first time by any Optionee during any
calendar year under the Plan (and/or any other stock option plans of the Company
or any Subsidiary) shall not exceed $100,000.

 

6. Terms and Conditions of Restricted Stock. Restricted Stock may be granted
under this Plan aside from, or in association with, any other award and shall be
subject to the following conditions and shall contain such additional terms and
conditions (including provisions relating to the acceleration of vesting of
Restricted Stock upon a Change in Control), not inconsistent with the terms of
the Plan, as the Committee shall deem desirable:

 

(a) Grantee rights. A Grantee shall have no rights to an award of Restricted
Stock unless and until Grantee accepts the award within the period prescribed by
the Committee and, if the Committee shall deem desirable, makes payment to the
Company in cash, or by check or such other instrument as may be acceptable to
the Committee. After acceptance and issuance of a certificate or certificates,
as provided for below, the Grantee shall have the rights of a stockholder with
respect to Restricted Stock subject to the non-transferability and forfeiture
restrictions described in Section 6(d) below;

 

(b) Issuance of Certificates. The Company shall issue in the Grantee’s name a
certificate or certificates for the shares of Common Stock associated with the
award promptly after the Grantee accepts such award;

 

(c) Delivery of Certificates. Unless otherwise provided, any certificate or
certificates issued evidencing shares of Restricted Stock shall not be delivered
to the Grantee until such shares are free of any restrictions specified by the
Committee at the time of grant;

 

(d) Forfeitability, Non-transferability of Restricted Stock. Shares of
Restricted Stock are forfeitable until the terms of the Restricted Stock grant
have been satisfied. Shares of Restricted Stock are not transferable until the
date on which the Committee has specified such restrictions have lapsed. Unless
otherwise provided by the Committee at or after grant, distributions in the form
of dividends or otherwise of additional shares or property in respect of shares
of Restricted Stock shall be subject to the same restrictions as such shares of
Restricted Stock;

 

8

 

 

(e) Change in Control. Upon the occurrence of a Change in Control as defined in
Section 5(c) above, the Committee may accelerate the vesting of outstanding
Restricted Stock, in whole or in part, as determined by the Committee in its
sole discretion; or

 

(f) Termination of Employment. Unless otherwise determined by the Committee at
or after grant, in the event the Grantee ceases to be an employee or otherwise
associated with the Company for any other reason, all shares of Restricted Stock
theretofore awarded to him which are still subject to restrictions shall be
forfeited and the Company shall have the right to complete the blank stock
power. The Committee may provide (on or after grant) that restrictions or
forfeiture conditions relating to shares of Restricted Stock will be waived in
whole or in part in the event of termination resulting from specified causes,
and the Committee may in other cases waive in whole or in part restrictions or
forfeiture conditions relating to Restricted Stock.

 

7. Term of Plan. No Option or award of Restricted Stock shall be granted
pursuant to the Plan on or after the date which is five (5) years from the
effective date of the Plan, but Options and awards of Restricted Stock
theretofore granted may extend beyond that date.

 

8.Capital Change of the Company.

 

(a) In the event of any merger, reorganization, consolidation, recapitalization,
stock dividend, or other change in corporate structure affecting the Stock, the
Committee shall make an appropriate and equitable adjustment in the number and
kind of shares reserved for issuance under the Plan and in the number and option
price of shares subject to outstanding Options granted under the Plan, to the
end that after such event each Optionee’s proportionate interest shall be
maintained (to the extent possible) as immediately before the occurrence of such
event. The Committee shall, to the extent feasible, make such other adjustments
as may be required under the tax laws so that any Incentive Options previously
granted shall not be deemed modified within the meaning of Section 424(h) of the
Code. Appropriate adjustments shall also be made in the case of outstanding
Restricted Stock granted under the Plan.

 

(b) The adjustments described above will be made only to the extent consistent
with continued qualification of the Option under Section 422 of the Code (in the
case of an Incentive Option) and Section 409A of the Code.

 

9. Purchase for Investment/Conditions. Unless the Options and shares covered by
the Plan have been registered under the Securities Act of 1933, as amended (the
“Securities Act”), or the Company has determined that such registration is
unnecessary, each person exercising or receiving Options or Restricted Stock
under the Plan may be required by the Company to give a representation in
writing that such person is acquiring the securities for such person’s own
account for investment and not with a view to, or for sale in connection with,
the distribution of any part thereof. The Committee may impose any additional or
further restrictions on awards of Options or Restricted Stock as shall be
determined by the Committee at the time of award.

 

10. Taxes.

 

(a) The Company may make such provisions as it may deem appropriate, consistent
with applicable law, in connection with any Options or Restricted Stock granted
under the Plan with respect to the withholding of any taxes (including income or
employment taxes) or any other tax matters.

 

(b) If any Grantee, in connection with the acquisition of Restricted Stock,
makes the election permitted under Section 83(b) of the Code (that is, an
election to include in gross income in the year of transfer the amounts
specified in Section 83(b)), such Grantee shall notify the Company of the
election with the Internal Revenue Service pursuant to regulations issued under
the authority of Code Section 83(b).

 

9

 

 

(c) If any Grantee shall make any disposition of shares of Stock issued pursuant
to the exercise of an Incentive Option under the circumstances described in
Section 421(b) of the Code (relating to certain disqualifying dispositions),
such Grantee shall notify the Company of such disposition within ten (10) days
thereof.

 

11. Effective Date of Plan. The Plan shall be effective on August 12, 2016;
provided, however, that if, and only if, certain options are intended to qualify
as Incentive Stock Options, the Plan must subsequently be approved by majority
vote of the Company’s stockholders no later than December 31, 2016, and further,
that in the event certain Option grants hereunder are intended to qualify as
performance-based compensation within the meaning of Section 162(m) of the Code,
the requirements as to stockholder approval set forth in Section 162(m) of the
Code are satisfied.

 

12. Amendment and Termination.

 

(a) The Board may amend, suspend, or terminate the Plan, except that no
amendment shall be made that would impair the rights of any Participant under
any Option or Restricted Stock theretofore granted without the Participant’s
consent, and except that no amendment shall be made which, without the approval
of the stockholders of the Company, would:

 

  (i) materially increase the number of shares that may be issued under the
Plan, except as is provided in Section 8;         (ii) materially increase the
benefits accruing to the Participants under the Plan;         (iii) materially
modify the requirements as to eligibility for participation in the Plan;

 

  (iv) decrease the exercise price of an Incentive Option to less than 100% of
the Fair Market Value per share of Stock on the date of grant thereof or the
exercise price of a Nonqualified Option to less than 100% of the Fair Market
Value per share of Stock on the date of grant thereof;

 

  (v) extend the term of any Option beyond that provided for in Section 5(b); or

 

  (vi) except as otherwise provided in Sections 5(d) and 8 hereof, reduce the
exercise price of outstanding Options or effect repricing through cancellations
and re-grants of new Options.

 

(b) Subject to the forgoing, the Committee may amend the terms of any Option
theretofore granted, prospectively or retrospectively, but no such amendment
shall impair the rights of any Optionee without the Optionee’s consent.

 

(c) It is the intention of the Board that the Plan comply strictly with the
provisions of Section 409A of the Code and Treasury Regulations and other
Internal Revenue Service guidance promulgated thereunder (the “Section 409A
Rules”), as applicable, and the Committee shall exercise its discretion in
granting awards hereunder (and the terms of such awards), accordingly. The Plan
and any grant of an award hereunder may be amended from time to time (without,
in the case of an award, the consent of the Participant) as may be necessary or
appropriate to comply with the Section 409A Rules. If the timing of any
distribution under this Plan would result in the imposition of tax penalties
under Code Section 409A, (i) then such distribution will be made at the earliest
date after the specified payment date on which that distribution can be effected
without resulting in such tax penalties; (ii) the Company shall have no
authority to accelerate any payment hereunder except as permitted under Code
Section 409A and regulations thereunder; and (iii) any rights of any Participant
or retained authority of the Company with respect to awards hereunder shall be
automatically modified and limited to the extent necessary so that no Grantee
will be deemed to be in constructive receipt of income relating to the deferrals
nor subject to any penalty under Code Section 409A.

 

10

 

 

13. Government Regulations. The Plan, and the grant and exercise of Options or
Restricted Stock hereunder, and the obligation of the Company to sell and
deliver shares under such Options and Restricted Stock shall be subject to all
applicable laws, rules and regulations, and to such approvals by any
governmental agencies, national securities exchanges and interdealer quotation
systems as may be required.

 

14. General Provisions.

 

(a) Certificates. All certificates for shares of Stock delivered under the Plan
shall be subject to such stop transfer orders and other restrictions as the
Committee may deem advisable under the rules, regulations and other requirements
of the Securities and Exchange Commission, or other securities commission having
jurisdiction, any applicable Federal or state securities law, any stock exchange
or interdealer quotation system upon which the Stock is then listed or traded
and the Committee may cause a legend or legends to be placed on any such
certificates to make appropriate reference to such restrictions.

 

(b) Employment Matters. Neither the adoption of the Plan nor any grant or award
under the Plan shall confer upon any Participant who is an employee of the
Company or any Subsidiary any right to continued employment or, in the case of a
Participant who is a director, continued service as a director, with the Company
or a Subsidiary, as the case may be, nor shall it interfere in any way with the
right of the Company or any Subsidiary to terminate the employment of any of its
employees, the service of any of its directors or the retention of any of its
consultants, attorneys or advisors at any time.

 

(c) Limitation of Liability. No member of the Committee, or any officer or
employee of the Company acting on behalf of the Committee, shall be personally
liable for any action, determination or interpretation taken or made in good
faith with respect to the Plan, and all members of the Committee and each and
any officer or employee of the Company acting on their behalf shall, to the
extent permitted by law, be fully indemnified and protected by the Company in
respect of any such action, determination or interpretation.

 

(d) Registration of Stock. Notwithstanding any other provision in the Plan, no
Option may be exercised unless and until the Stock to be issued upon the
exercise thereof has been registered under the Securities Act and applicable
state securities laws, or are, in the opinion of counsel to the Company, exempt
from such registration in the United States. The Company shall not be under any
obligation to register under applicable federal or state securities laws any
Stock to be issued upon the exercise of an Option granted hereunder in order to
permit the exercise of an Option and the issuance and sale of the Stock subject
to such Option, although the Company may in its sole discretion register such
Stock at such time as the Company shall determine. If the Company chooses to
comply with such an exemption from registration, the Stock issued under the Plan
may, at the direction of the Committee, bear an appropriate restrictive legend
restricting the transfer or pledge of the Stock represented thereby, and the
Committee may also give appropriate stop transfer instructions with respect to
such Stock to the Company’s transfer agent.

 

11

 

 

(e) Transferability in accordance with SEC Release No. 33-7646 entitled
“Registration of Securities on Form S-8,” as effective April 7, 1999.
Notwithstanding anything to the contrary as may be contained in this Plan
regarding rights as to transferability or lack thereof, all options granted
hereunder may and shall be transferable to the extent permitted in accordance
with SEC Release No. 33-7646 entitled “Registration of Securities on Form S-8,”
as effective April 7, 1999, and in particular in accordance with that portion of
such Release which expands Form S-8 to include stock option exercised by family
members so that the rules governing the use of Form S-8 (i) do not impede
legitimate intra-family transfer of options and (ii) may facilitate transfer for
estate planning purposes, all as more specifically defined in Article III,
Sections A and B thereto, the contents of which are herewith incorporated by
reference.

 

15. Non-Uniform Determinations. The Committee’s determinations under the Plan,
including, without limitation, (i) the determination of the Participants to
receive awards, (ii) the form, amount and timing of such awards, (iii) the terms
and provisions of such awards and (ii) the agreements evidencing the same, need
not be uniform and may be made by it selectively among Participants who receive,
or who are eligible to receive, awards under the Plan, whether or not such
Participants are similarly situated.

 

16. Governing Law. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the internal laws of the State of Delaware without giving effect to
principles of conflicts of laws, and applicable federal law.

 

12

 

 

 

 

 

